06/17/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0094


                                    No. DA 22-0094


AARON JOEL OLIPHANT,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 26, 2022, within which to prepare, file, and serve its response

brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 17 2022